Title: From Thomas Jefferson to John Adams, 27 August 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Aug. 27. 1786.

Your favour of July 31. was lately delivered me. The papers inform me you are at the Hague, and, incertain what stay you may make there, I send this by Mr. Voss who is returning to London by the way of Amsterdam. I inclose you the last letters from Mr. Barclay and Mr. Carmichael, by which we may hope our peace with Marocco is signed, thanks to the good offices of a nation which is honest, if it is not wise. This event with the naval cruises of Portugal will I hope quiet the Atlantic for us. I am informed by authority to be depended on, that insurance is made at Lorient, on American vessels sailing under their own flag, against every event, at the price usually paid for risks of the sea alone. Still however the most important of our marts, the Mediterranean, is shut. I wrote you a proposition to accept Mr. Barclay’s offer of going to Algiers. I have no hope of it’s making peace; but it may add to our information, abate the ardor of those pyrates against us, and shut the mouths of those who might impute our success at Marocco and failure at Algiers to a judicious appointment to the one place and an injudicious one at the other. Let me hear from you as soon as possible on this, and if you accede to it send me all the necessary papers ready signed. I inclose you the article ‘Etats Unis’ of one of the volumes of the Encyclopedie, lately published. The author, M. de Meusnier, was introduced to me by the D. de la Rochefoucault. He asked of me information on the subject of our states, and left with me a number of queries to answer. Knowing the importance of setting to rights a book so universally diffused and which will go down to late ages, I answered his queries as fully as I was able, went into a great many calculations for him, and offered to give further explanations where necessary. He then put his work into my hands. I read it, and was led by that into a still greater number of details by way of correcting what he had at first written, which was indeed a mass of errors and misconceptions from beginning to end. I returned him his work and my details; but he did not communicate it to me after he had corrected it. It has therefore come out with many errors which I would have advised him to correct, and the rather as he was very well disposed. He has still left in a great deal of the Abbé Raynal, that is to say a great deal of falsehood, and he has stated other things on bad information. I am sorry I had not another correction of it. He has paid me for my trouble, in the true coin of his country, most unmerciful  compliment. This, with his other errors, I should surely have struck out had he sent me the work, as I expected, before it went to the press. I find in fact that he is happiest of whom the world sais least, good or bad.—I think if I had had a little more warning, my desire to see Holland, as well as to meet again Mrs. Adams and yourself, would have tempted me to take a flying trip there. I wish you may be tempted to take Paris in your return. You will find many very happy to see you here, and none more so than, Dear Sir, your friend and servant,

Th: Jefferson

